Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 13, 2019

                                           No. 04-19-00065-CV

                                   IN RE Eugene Walter HAYENGA
                                    and Cuatro T. Construction, Inc.

                                     Original Mandamus Proceeding 1

                                                  ORDER

         On February 1, 2019, relators filed a petition for writ of mandamus and a motion for
emergency relief. On February 6, 2019, relators filed an unopposed motion to dismiss their petition
and motion for emergency relief because the parties reached a settlement in this matter. We grant
the motion to dismiss and dismiss the petition for writ of mandamus. The motion for emergency
relief is denied as moot.

        It is so ORDERED on February 13, 2019.



                                                                    _____________________________
                                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 32595, styled Sarena A. Bautista v. Eugene Walter Hayenga and Cuatro T.
Construction, Inc., pending in the 63rd Judicial District Court, Val Verde County, Texas, the Honorable Enrique
Fernandez presiding.